DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Response to Amendment
The rejection of claims 1, 4-5, 12, 14, 18-20 under 35 U.S.C. 103 as being unpatentable over BECHIS MICHELE (US 4,205,397; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; newly cited) and NATHANSON et al. (US 2,184,751; newly cited), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over BECHIS MICHELE (US 4,205,397; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; newly cited) and NATHANSON et al. (US 2,184,751; newly cited) and further in view of BLACKBURN (US 4,753,182; as previously cited), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over BECHIS MICHELE (US 4,205,397; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; newly cited) and NATHANSON et al. (US 2,184,751; newly cited and further in view of GREEAR ASTAUD et al. (US 2006/0282931 A1; as previously cited) and BLACKBURN (US 4,753,182; as previously cited), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over BECHIS MICHELE (US 4,205,397; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; newly cited) and NATHANSON et al. (US 2,184,751; newly cited  and further in view of ITO et al. (US 2017/0196286 A1; as previously cited), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claims 15-17 under 35 U.S.C. 103 as being unpatentable over BECHIS MICHELE (US 4,205,397; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; newly cited) and NATHANSON et al. (US 2,184,751; newly cited and further in view of OBEDA (US 3,378,429), as set forth in the previous office action, has been withdrawn in light of amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 12, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GLENN; GB 2443902A; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; as previously cited) and NATHANSON et al. (US 2,184,751; as previously cited).
With respect to claims 1-2, GLENN (newly added) disclose a method for forming a seam 10, comprising: providing a fabric including a plurality of fibers (stretchable textile materials such as swimwear; p.1, lines 5;…the layers of synthetic textile fabric 12, 14 include synthetic yarns; p. 6, lines 22 ); sewing together an edge of a first piece of the fabric 12 to an edge of a second piece of fabric 14 to from a seam 10 (…the fabrics 12, 14  may be secured together to form a seam 10 through the use of a conventional sewing machine to create a line of stitching along seam line A; p.7, lines 32-33 to p. 8, line 1; …the edges of the two or more layers of textile material may be secured together by means of stitching etc.; p.5, lines 16-17; figure 3); providing a strip 30 having an adhesive material ((…the strip 30 is adhered along the length of ); disposing the strip 30 over the seam (the strip 30 is adhered along the length of the seam 10; figure 3); and affixing the strip 30 to the seam to cover edges of the fabric pieces (…the strip 30 having a width W that is greater than the width w of the seam 10; p.8, line 20; figure 3); wherein the fabric is elastic and includes elastic yarns (stretchable textile materials such as swimwear; p.1, lines 5;…the layers of synthetic textile fabric 12, 14 include synthetic yarns; p. 6, lines 22 ); wherein the affixing the strip to the seam is carried out using pressure and heat such that the fibers formed of elastic materials adhere to the adhesive material (…the strip 30 may be located within a flat fuse press to heat and melt the hot melt adhesive; p.9, lines 29-30); wherein the fabric strip 30 straddles the seam 10 including the folded edges and prevents elastic fibers pulling away from the seam 10 (…a reinforced seam in a garment or other textile article comprising edge of two or more layers of textile fabric secured together and a layer of elastic material adhered along the length of the seam such that the material straddles the seam; p.5, lines 28-33
However, it is silent as to the elastic textile material including synthetic yarn of swimwear of GLENN is a woven fabric includes a plurality of fibers including elastic and inelastic fibers; wherein the woven fabric is elastic and includes elastic yarns; wherein the plurality of fibers include elastic and natural material; wherein the plurality of fibers includes elastic fibers having ends exposed at the edge of the first piece of the fabric and elastic fibers having ends exposed at an edge of the second piece of the fabric, and wherein the elastic fibers have ends exposed at the edges after the first and second fabric pieces are sewn together as claimed in claim 1.
laminating a third piece of fabric with an adhesive material and forming the strip by cutting the third piece of fabric as claimed in claim 1.
Further, it is silent as to the method wherein the woven fabric is an uncoated and unlaminated single layer of fabric material as claimed in claim 1; wherein the woven fabric comprises a single ply layer of fabric as claimed in claim 2.
It is known in the art (COOK; US 2,341,019; as previously cited) that an elastic fabric 10, which may be woven, knitted, netted, or braided, and having elastic or rubber threads 11 combined with the usual non-elastic fibrous threads or yarn are joined together at the edges of the sections 10 via arranging the adhesive strip (12, 13) over the meeting edges (p.2, column 1, lines 29-40; figure 1).  The next step is to subject the potentially adhesive material 13 to the action of heat to render the same plastic and adhesive, in the presence of pressure.  This may be effected by arranging the elements to be secured together between heating and pressing jaws, which are brought together to subject the sections of elastic fabric 10, strip 12 and the potential adhesive 13 to the desired heat and pressure (p.2, column 2, lines 1-9); wherein the product produced by such material (woven fabric having elastic and inelastic threads or yarn) are bathing suits, athletic supporters, etc. (p.1, column 1, lines 19-30).  The next step is to subject the potentially adhesive material 13 to the action of heat to render the same plastic and adhesive, in the presence of pressure; p.2, column 2, lines 1-9; …the pressure is continued during the heating period and during this period, the material 13 is rendered plastic and adhesive and is forced into the interstices or spaces of the fabric sections 10 and will contact 
AGZIKARA et al. (as previously cited) disclose in a stretch yarn 1 comprising a stretchable core 2 covered by an inelastic fibers sheath 3, the stretchable core 2 comprises first and second fibers 4 and 5, that have elastic properties (abstract); wherein the stretch yarn having a composite core (sutiable material for the first fiber 4 are polyurethanic fibers such as elasthane, spandex, etc. …elastomeric fibers; p.2, paragraph 0039) and a cotton fibers sheath(as claimed in claims 7 and 8); a preferred stretch fabric is denim (as claimed in claim 6)(p.1, paragraph 0002); wherein the first elastic fiber can be stretched at least 400% and the second fiber is less elastic but can be stretched at least 20%  (as claimed in claim 9)(p.1, paragraph 0021); wherein the suitable fibers for the sheath 3 are fibers such as cotton, wool, polyester, rayon nylon and similar to provide a natural look; wherein the amount of cotton in the final yarn (core+sheath) typically is within the range of 60-95% (as claimed in claim 10)  according to the deniers of the core 2 (p.3, paragraphs 0042-0043).
	MUNTER (as previously cited) discloses a garment having at least two fabric substrates wherein substrates are joined together at a seam over which a stretchable, exterior-facing seam tape is applied is provided (abstract).  The seam tape 10 comprising the outer-facing fabric substrate 12; the liquid barrier layer 14; and the adhesive layer 16 can be formed by any suitable method such as laminating, welding, calendaring, coating, or spraying.  Meanwhile, seam tape 10 can be cut so that the width of the seam tape can range from one’s as desired width.  As shown in Fig. 3, after the seam tape 10 is formed, the seam tape 10 can be applied to the fabric seam 24 (p.5-6, paragraphs 0051-0052; figures 2-3).
that elastic fabric segment 26 used in wet suit may be formed of a single type of elastic fabric having several segment sewn together along seams in the conventional fashion for that particular type of garment (column 4, lines 34-38); wherein the uncoated portions of the garment will form the elastic segments 26 of the garment 10 (column 4, lines 45-47); wherein the elastic fabric segments 26 are disposed along the sides of the thigh, shins, inner forearm clavicle , pelvic area etc. (column 3, lines 36-45).
Further, it is known in elastic fabric art (NATHANSON et al.; newly cited) that the invention proposes the construction of a woven fabric which may be used for bathing suits or other similar garments and woven in a single color or in a combination of the colors to add to the decorative value thereof.  Also, it is proposed to provide the fabric with certain undesigned areas where all threads in the weft and warp are woven together to form a single layer (p. 1, column 1, lines 1-30).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the material of stretchable (elastic) textile swimwear fabric including synthetic yarns of GLENN to be woven fabric having elastic thread and inelastic thread/yarn as taught by COOK as a well-known material of elastic garment/fabric used for swimwear.  Thus, elastic woven fabric having elastic thread and inelastic thread/yarn of GLENN as modified by COOK satisfies the claim limitation of wherein the plurality of fibers includes elastic fibers having ends exposed at the edge of the first piece of the fabric and elastic fibers having ends exposed at an edge of the second piece of the fabric, and wherein the elastic fibers have ends exposed at the edges after the first and second fabric pieces are sewn together*

Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the stretchable textile material having yarns (elastic thread of the elastic fabric) of GLENN as modified by COOK with the stretch yarn having a composite core comprised of elastomeric fibers with different degree of elasticity and a cotton fibers sheath (to provide natural look; natural material as claimed) as taught by AGZIKARA et al. as a well-known configuration, composition, elasticity of core, and amount of natural fibers of elastic thread used in elastic fabric used in garment art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method of forming the strip 10 being secured via laminating hot melt or pressure adhesive of GLENN as modified by  COOK and AGZIKARA et al. with the method of laminating the fabric substrate 12 and the adhesive layer 16 (laminating a third piece of fabric with an adhesive material as claimed) and the seam tape being cut to one’s desired width (forming a strip by cutting as claimed) as taught by MUNTER as a well-known alternative method of applying adhesive material to the seam tape/fabric that is to be used as seam tape and/or as a well-known method of forming the seam tape used in garment art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the elastic woven fabric used as swimwear of GLENN as modified by COOK, AGZIKARA et al., and MUNTER with the bathing suit made of uncoated portion of garment as taught by MONSON as well-known bathing suit fabric segment material when used in joint area of wear’s body as taught by MONSON.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the elastic woven fabric used as swim wear of GLENN as modified by COOK, AGZIKARA et al., MUNTER, and MONSON with the bathing suit made of woven fabric single layer (as claimed in claim 2) as taught by NATHANSON et al. as well-known bathing suit fabric material when used in undersigned area of fabric as taught by NATHANSON et al.
With respect to claims 6-10, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method as discussed above with respect to claim 1.  
However, GLENN is silent as to the method wherein the woven fabric 12, 14 and the third piece of fabric 30 are formed of the same fabric material, the same fabric material comprising denim as claimed in claim 6; wherein in the plurality of fibers comprises at least a stretchable yarn including a core of one or more elastomeric fibers, and an inelastic sheath of the natural fibers covering the core as claimed in claim 7; wherein the inelastic fibers comprises cotton fibers as claimed in claim 8; wherein the elastic fibers include elastic fibers with different degrees of elasticity as claimed in claim 9; wherein the plurality of fibers includes natural fibers and wherein the plurality of fibers includes natural fibers and wherein the natural fibers comprise at least 65% of the plurality of fibers as claimed in claim 10.
COOK discloses as discussed with respect to claim 1.  Further COOK discloses the fabric or binder 12 will possess the same general appearance as the associated elastic fabric 10 (same fabric material as claimed), and may be made in the same color, if desired (…p.2, column 1, lines 51-54; COOK); wherein the woven elastic fabric 10 have elastic or rubber threads 11 (stretchable yarn as claimed), combined with the usual non-elastic fibrous threads or yarn.  
AGZIKARA et al. disclose in a stretch yarn 1 comprising a stretchable core 2 covered by an inelastic fibers sheath 3, the stretchable core 2 comprises first and second fibers 4 and 5, that have elastic properties (abstract); wherein the stretch yarn having a composite core (sutiable material for the first fiber 4 are polyurethanic fibers such as elasthane, spandex, etc. …elastomeric fibers; p.2, paragraph 0039) and a cotton fibers sheath(as claimed in claims 7 and 8); a preferred stretch fabric is denim (as claimed in claim 6)(p.1, paragraph 0002); wherein the first elastic fiber can be stretched at least 400% and the second fiber is less elastic but can be stretched at least 20%  (as claimed in claim 9)(p.1, paragraph 0021); wherein the suitable fibers for the sheath 3 are fibers such as cotton, wool, polyester, rayon nylon and similar to provide a natural look; wherein the amount of cotton in the final yarn (core+sheath) typically is within the range of 60-95% (as claimed in claim 10)  according to the deniers of the core 2 (p.3, paragraphs 0042-0043).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the elastic woven fabric of GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. with denim fabric as taught by AGZIKARA et al. as a well-known type of stretchable fabric used in garment art. 
Also therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the elastic thread 11 of the elastic fabric 12, 14 of GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. with 
With respect to claims 12 and 19, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method as discussed above with respect to claim 1.  
GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method wherein affixing includes one of heat welding machine or using a flat ironing press (…flat fusing press or heated rollers may be used to melt the fusible yarns and thereby create the adhesive bond between the strip 30 and the seam 10; p.10, lines 4-5) as claimed in claim 12; wherein the affixing the strip causes the elastic fibers to adhere to the adhesive material and not pull back from the seam (…the seam is protected from loads that would have a tendency to pull apart the layers of textile material secured to other another along the seam; p.2, lines 29-32) as claimed in claim 19.
With respect to claim 20, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON disclose the method as discussed above with respect to claim 1.  
Also, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON disclose a garment (garments such swimwear) formed according to the method of claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GLENN; GB 2443902A; newly cited)  in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; as previously cited) and NATHANSON et al. (US 2,184,751; as previously cited) and further in view of BLACKBURN (US 4,753,182; as previously cited).
With respect to claim 11, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method as discussed above with respect to claim 1.  
Although GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method wherein the laminating the third piece of fabric with the adhesive material (as modified by MUNTER), it is silent as to the method wherein the laminating includes the adhesive having a backing sheet comprising one of paper and plastic.
BLACKBURN discloses a seam assembly for joining adjacent web panels wherein the release paper backing sheet is disposed on the adhesive surface of the tape.  The tape is thus formed as a separate article comprising the pressure-sensitive adhesive, and after removal of the release paper, the tape is then applied longitudinally to the seam line formed by the bound seam on the second side of the adjacently positioned panels, with the adhesive bearing face of the tape in contact with the seam line, and subjected to pressure to effect the desired bonding of the tape to the seam line area (column 7, lines 1-18; figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the strip 30 of GLENN as modified by COOK, AGZIKARA et al., . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GLENN; GB 2443902A; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; as previoulsy cited) and NATHANSON et al. (US 2,184,751; as previously cited and further in view of GREEAR ASTAUD et al. (US 2006/0282931 A1; as previously cited) and BLACKBURN (US 4,753,182; as previously cited).
With respect to claim 13, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method as discussed above with respect to claim 1.  
Although GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method wherein the laminating the third piece of fabric with the adhesive material (as modified by MUNTER), disposing the strip along the seam includes positioning the strip to straddle the seam, it is silent as to the method wherein the laminating includes the adhesive having a backing sheet, and further comprising removing the backing sheet and washing the fabric prior to the disposing and the affixing.
GREEAR ASTAUD et al. disclose an improved bib 2 in fig. 1, wherein the components  include a central piece 10 whose shape, with its top, bottom, right and left side edges (10 a-e), has been configured so to cover an infant’s front area.  This piece is actually of a two-ply .g., a 100% cotton terrycloth upper and bottom layer of 100% cotton jersey knit, both of which have been prewashed to prevent shrinkage) whose edges are bound with double overlock stitch 10e using polyester thread so that it can withstand washer/dryer conditions (p.2, paragraph 0026; figure 1).
BLACKBURN discloses a seam assembly for joining adjacent web panels wherein the release paper backing sheet is disposed on the adhesive surface of the tape.  The tape is thus formed as a separate article comprising the pressure-sensitive adhesive, and after removal of the release paper, the tape is then applied longitudinally to the seam line formed by the bound seam on the second side of the adjacently positioned panels, with the adhesive bearing face of the tape in contact with the seam line, and subjected to pressure to effect the desired bonding of the tape to the seam line area (column 7, lines 1-18; figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the fabrics to be joined via stitching GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al.  to be prewashed (prior to joining of fabrics via stitching) as taught by GREEAR ASTAUD et al. to prevent later shrinkage of the fabric as taught by GREEAR ASTAUD et al.  
Also, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the band of adhesive tape of GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, NATHANSON et al., and GREEAR ASTAUD et al. with release paper as taught by BLACKBURN to protect the adhesive side of the adhesive tape prior to use of application.

Thus, prewashing the fabrics prior to stitching of GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, NATHANSON et al., GREEAR ASTAUD et al., and BLACKBURN satisfies the claim limitation of washing the fabric prior to the disposing and affixing of adhesive strip.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GLENN; GB 2443902A; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; as previously cited) and NATHANSON et al. (US 2,184,751; as previoulsy cited  and further in view of ITO et al. (US 2017/0196286 A1; as previously cited).
With respect to claim 14, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method as discussed above with respect to claim 1.  
Although, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. disclose the method the wherein the sewing together an edge comprises the edges of the fabrics (12, 14; GLENN) being hemmed, it is silent as to the method wherein the 
ITO et al. discloses a stitch structure wherein fig. 8 depicts a seam structure 1 comprising a first fabric 4 and second fabric 5 disposed with an edge face 4c of a first edge 4a and an edge face 5c of a second edge 5a being in contact with each other.  Also, for this embodiment at the first seam 11, the first thread T1 is disposed running through the first fabric 4 and tape-like member 14 in a repetitive reciprocating manner in the thickness direction T of the first fabric 4 and tape-like member 14, while at the second seam 12, the second thread T2 is disposed running through the second fabric 5 and tape-like member 14 in a repetitive reciprocating manner in the thickness direction T of the second fabric 5 and tape-like member 14. (p.4, paragraphs0061-0065; figure 8).
 	Also, ITO et al. disclose in figure 9 depicts the fabrics 4 and 5 are overlapped and seams 11 and 12 are formed via stitching (fig. 9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the hemmed joint of edges of the fabric of GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, and NATHANSON et al. with overlapped joint edges of the fabric as taught by ITO et al.  as a well-known alternative of positioning the edges of the fabrics when stitching to form the seam.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over GLENN; GB 2443902A; newly cited) in view of COOK (US 2,341,019; as previously cited), AGZIKARA et al. (US 2013/0260129 A1; as previously cited), MUNTER (US 2014/0223648 A1; as previously cited), MONSON (US 4,946,453; as previously cited) and NATHANSON et al. (US 2,184,751; as previously cited and further in view of OBEDA (US 3,378,429; as previously cited).
With respect to claims 15-17, GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, NATHANSON et al. disclose the method as discussed above with respect to claim 1.  
However, it is silent as to the method wherein the forming strip takes place using ultrasonic welding as claimed in claim 15; further comprising sealing edges of the strip as claimed in claim 16; wherein the forming the strip and the sealing edges takes place simultaneously using ultrasonic welding as claimed in claim 17.
OBEDA discloses an ultrasonically activated tool being used to seal and slit textile material made of synthetic fibers.  The process is particularly suited for woven and tufted material, preventing frayed edges and unraveling of threads.  In one embodiment, the tool has a first surface for sealing the material and a second surface adjacent the first surface for severing the material along its sealed portion, whereby to accomplish sealing and cutting in a single pass as the material is fed between the tool and an opposing anvil (column 1, lines 11-20; figure 4).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method of forming the strip 30 by cutting the fabric laminated with adhesive material of GLENN as modified by COOK, AGZIKARA et al., MUNTER, MONSON, NATHANSON et al. via using ultrasonically activated tool as taught by OBEDA to provide the seal the cut edges of the material to prevent fraying edges and unraveling of threads as taught by OBEDA and to accomplish sealing and cutting in a single pass as taught by OBEDA.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
In response to argument on p. 8-10 that BEACHIS fails to disclose the strip OVER the seam and the fabric strip straddles the seam including the FOLDED edges, the examiner asserts here that newly added reference GLENN; GB 2443902A discloses the folded edges being stitched and then the strip 30 being disposed over the seam and affixing the strip to the seam to COVER edges of the fabric pieces as claimed (see more detail with respect to claim 1 above).
In response to argument on p. 11-12 that reference such as COOK, AGZIKARA, MUNTER, MONSON, and NATHANSON fails to disclose of some of the claimed limitation in claim 1, the examiner asserts here that the such references are used as secondary references and NOT primary reference.  Such references are used to support the limitation that was lacking primary reference GLENN: such as woven fabric having elastic and inelastic thread/yarn, plurality of fibers include elastic and natural material; wherein the plurality of fibers includes elastic fibers having ends exposed at the edge of the first piece of the fabric and elastic fibers having ends 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
3/11/2022